Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election of claims 11-20 in the reply filed on 5/12/22 is acknowledged.  Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Election was made without traverse in the reply filed on 5/12/22.
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11 and 20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 14-15 and 17-19 of copending Application No. 16/916585.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are claiming common subject matter.  This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
The claims indicated above for the instant application are taught by the claims indicated above for the ‘585 application since the only substantial differences between them are the particles having a circularity of about 0.90 to 1.0 recited in the instant claims.  However, Lucas et al (US 2011/0293918) teach a sphericity factor preferably between 0.85 and 1.0 ([0008]) which implies a circularity in the same neighborhood since like the sphericity, the circularity is 1 for a sphere and differs more from this value as the shape deviates further from spherical, and as such it would be obvious to have a circularity of about 0.90 to 1.0 for the particles of the ‘585 application in order to use a proven powder size.
If any terminal disclaimers have been filed to obviate the rejections or provisional rejections above, it is requested that such terminal disclaimer be pointed out to the Examiner.
Specification
The disclosure is objected to because of the following informalities:  [0006] of the Specification recites “using a dyes in 3D printing” which appears to be a misstatement of “using dyes in 3D printing” and “power particulate” which appears to be a misstatement of “powder particulate”.
Appropriate correction is required.
Claim Objections
Claim 13 is objected to because of the following informalities:  claim 13 recites “the second polyamide therefrom” which appears to be a misstatement of “the second polyamide”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s recitation of well-known art in the disclosure in view of Gangneux (US 4002591, already of record) and further in view of Lucas et al (US 2011/0293918).
For claim 11, applicant states that the following is well known in the art:  a composition comprising particles comprising a polyamide ([0005]).
Though applicant’s recitation of well-known art in the disclosure teaches coloring the polyamide with a dye ([0002]), it does not teach the polyamide having an optical absorber in a backbone of the polyamide (IBOA-polyamide).
However, in the same field of endeavor pertaining to coloration of polyamides, Gangneux teaches the polyamide having an optical absorber in a backbone of the polyamide (col 1, lns 31-39).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gangneux with those of applicant’s recitation of well-known art in the disclosure by having an optical absorber in a backbone of the polyamide so that the coloration is perfectly homogeneous and does not separate as suggested by Gangneux (col 2 ln 65 to col 3 ln 2).
The previous combination does not teach the particles having a circularity of about 0.90 to about 1.0.
However, in the same field of endeavor pertaining to manufacturing articles by selective fusion of polymer powder (including polyamide) layers, Lucas et al teach powder characteristics including the powder preferably having a sphericity factor between 0.85 and 1 ([0008]) which implies a circularity in the same neighborhood since like the sphericity, the circularity is 1 for a sphere and differs more from this value as the shape deviates further from spherical.  Also, since the claimed range overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lucas et al with those of the previous combination by having the particles have a circularity of about 0.90 to about 1.0 in order to produce articles having a high density and high uniformity of mechanical properties and good surface appearance as suggested by Lucas et al ([0005]).
For claims 12-13, though the previous combination does not teach the particles further comprise a thermoplastic polymer that is not the IBOA-polyamide; and the particles further comprise a second polyamide but without an optical absorber in a backbone of the second polyamide, applicant’s recitation of well-known art in the disclosure does teach when using dyes in 3-D printing, the dye compounds should be evenly dispersed throughout the powder particulate ([0006]) and as such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the IBOA-polyamide for the dye compound to provide the coloring and evenly disperse it throughout the plain polyamide particulate which would result in the recited conditions of instant claims 12-13.
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over applicant’s recitation of well-known art in the disclosure in view of Gangneux (US 4002591, already of record) in view of Lucas et al (US 2011/0293918) and further in view of King Saud University (EP 2769995).
The previous combination teaches the invention as discussed above.
For claims 14-16, the previous combination does not teach the particles further comprise an emulsion stabilizer associated with an outer surface of the particles; at least some of the particles have a void comprising the emulsion stabilizer at a void/polymer interface; the emulsion stabilizer comprises nanoparticles, and wherein the nanoparticles are embedded in the outer surface of the particles.
However, in the same field of endeavor pertaining to micro-structured material, King Saud University teaches an emulsion stabilizer associated with an outer surface of the particles; the emulsion stabilizer comprises nanoparticles, and wherein the nanoparticles are embedded in the outer surface of the particles ([0012], [0016], [0019], [0040], [0044], [0080]-[0083]); and at least some of the particles would have a void comprising the emulsion stabilizer at a void/polymer interface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of King Saud University with those of the previous combination by having an emulsion stabilizer associated with an outer surface of the particles in order to control the micro- and nanostructure of the material as suggested by King Saud University ([0012]).
For claims 17-18, further regarding powder characteristics taught as obvious by Lucas et al above, Lucas et al also teach a D50 of between 20 and 100 um; and the particles have a diameter span between 0.85 and 1.2 ([0007]).  Though Lucas et al do not teach the particles have a D10 of about 0.1 um to about 125 um, and a D90 of about 3 um to about 300 um, wherein D10<D50<D90, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the particles have a D10 of about 0.1 um to about 125 um, and a D90 of about 3 um to about 300 um, wherein D10<D50<D90, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  One would have been motivated to perform routine experimentation for the purpose of optimizing the particle size distribution.  Please see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 for further details.
For claim 19, applicant’s recitation of well-known art in the disclosure teaches depositing a composition upon a surface in a specified shape; and once deposited, heating at least a portion of the particles to promote consolidation thereof and form a consolidated body ([0004]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deposit the composition of instant claim 14 in such manner to produce an article since applicant’s recitation of well-known art in the disclosure also teaches nylon powder particulates for 3-D printing ([0005]).
For claim 20, the previous combination teaches the composition as discussed above.  In addition, further regarding a polyamide having an optical absorber in a backbone of the polyamide (IBOA-polyamide) taught as obvious by Gangneux above, Gangneux also teach the pigment is a polycyclic compound containing two primary amine functional groups (col 1 lns 34-39).  Further, a well-known dye of such chemical structure is rhodamine 123 and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the optical absorber comprise rhodamine 123 to incorporate it into the backbone of the polyamide with expected success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743